Citation Nr: 0820731	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  04-41 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for a low back condition.

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and J.R.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1997 to 
September 2000.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for: (1) L4-5 
herniated nucleus pulposus with spinal stenosis, and assigned 
a 0 percent rating, effective February 9, 2004; and (2) 
bilateral hearing loss, and assigned a 0 percent rating, 
effective February 9, 2004.  The veteran has perfected an 
appeal of the initial disability ratings assigned.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in November 2006.  A 
transcript of that hearing is associated with the claims 
file.  During that hearing, the veteran withdrew his claim of 
entitlement to a 10 percent rating based on multiple non-
compensable ratings under the provisions of 38 C.F.R. § 
3.324.  See Travel Board Hearing Transcript at pages 2-3.  As 
such, this issue is no longer before the Board for appellate 
consideration.  38 C.F.R. § 20.204(c) (2007).

In March 2007, the Board remanded this case to the RO for 
further development.


FINDINGS OF FACT

1.  The veteran's low back condition is characterized by 
lumbar disc disease and is manifested by low back pain and 
localized tenderness, as well as a combined range of motion 
of the thoracolumbar spine of 235 degrees.

2.  The results of a June 2004 VA audiological examination 
show that the veteran has Level II impairment in his right 
ear and Level III impairment in his left ear.

3.  The results of a February 2008 VA audiological 
examination show that the veteran has Level I impairment in 
his right ear and Level II impairment in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating 
for a low back condition have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5238 (2007).

2.  The criteria for an initial compensable disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 
4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in March 2004, prior to the 
initial adjudication of his claims in the August 2004 rating 
decision at issue.  Additional VCAA letters were sent to the 
veteran in December 2004 and March 2007.  His claims were 
readjudicated in a November 2004 Statement of the Case, an 
August 2006 Supplemental Statement of the Case (SSOC), and a 
March 2008 SSOC.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
March 2007, including as it relates to the downstream 
disability rating and effective date elements of his claims.

Moreover, it is well to observe that service connection for a 
low back condition and bilateral hearing loss has been 
established and an initial rating for both of these 
conditions has been assigned.  Thus, the veteran has been 
awarded the benefits sought, and his claims have been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 
490-491.  As such, section 5103(a) notice is no longer 
required as to these matters, because the purpose for which 
such notice was intended to serve has been fulfilled.  Id.  
Also, it is of controlling significance that, after awarding 
the veteran service connection for a low back condition and 
bilateral hearing loss and assigning an initial disability 
rating for each of these conditions, he filed a notice of 
disagreement contesting the initial rating determinations.  
See 73 Fed. Reg. 23353-23356 (April 30, 2008) (amending 
38 C.F.R. § 3.159(b) to add subparagraph (3), which provides 
VA has no duty to provide section 5103 notice upon receipt of 
a notice of disagreement).  The RO furnished the veteran a 
Statement of the Case that addressed the initial ratings 
assigned for his low back condition and bilateral hearing 
loss, included notice of the criteria for a higher rating for 
those conditions, and provided the veteran with further 
opportunity to identify and submit additional information 
and/or argument, which the veteran has done by perfecting his 
appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002).  
Under these circumstances, VA fulfilled its obligation to 
advise and assist the veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
veteran and his representative a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
has been identified and obtained, to the extent possible.  
The evidence of record includes private medical records, VA 
medical records, VA examination reports, employment 
documentation, and statements from the veteran and his 
representative.  The veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - this practice 
is known as "staged ratings."  See id. at 126.

Entitlement to an initial compensable disability rating for a 
low back condition.

Specific rating criteria

The veteran's low back condition is currently evaluated as 0 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5238 (2007).

Diagnostic Code 5238 is governed by the General Rating 
Formula for Diseases and Injuries of the Spine, effective 
September 26, 2003, 38 C.F.R. § 4.71a, which provides that, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by the residuals of injury or disease, the following 
levels of disability may be applied:

10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height.

20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

40 percent - Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.

50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine.

100 percent - Unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V) For VA compensation 
purposes, normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 
30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar 
spine is 240 degrees.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).

Analysis

The Board finds that, after resolving all reasonable doubt in 
the veteran's favor, the veteran's disability picture more 
nearly approximates the criteria for a 10 percent evaluation 
under Diagnostic Code 5238.  The probative medical evidence 
consists of private treatment records dated from February 
2004 to August 2005 and VA spine examination reports dated in 
June 2004 and February 2008.

During a February 2004 private medical examination of the 
veteran, the examiner noted tenderness over the sacroiliac 
joint on the right.  Palpation revealed taut and tender 
lumbar paravertebral muscles bilaterally.  The veteran 
reported right low back pain that was constant and sharp.  
Range of motion of the lumbar spine measured 50 degrees of 
flexion, 20 degrees of extension, 25 degrees of left lateral 
flexion, and 25 degrees of right lateral flexion, with no 
measurements documented for left or right rotation.

Throughout the course of his private medical treatment from 
February 2004 to August 2005, the veteran reported 
experiencing pain and localized tenderness in his lower back.

During his June 2004 VA spine examination, the veteran 
complained of a constant pain in his back which he described 
as sharp and dull.  He was limited secondary to pain in his 
back during flare-ups.  Range of motion of the lumbar spine 
measured 90 degrees of flexion, 30 degrees of extension, 30 
degrees of left lateral flexion, 30 degrees of right lateral 
flexion, 30 degrees of left rotation, and 30 degrees of right 
rotation.  There was no pain reported on range of motion 
testing.  A June 2004 VA MRI resulted in a diagnosis of L4-5 
herniated nucleus pulposus with spinal stenosis.  Some loss 
of height and signal of moderate severity involving the L4-5 
interspace was noted in this June 2004 MRI report.

During an August 2005 private medical examination, the 
veteran complained of low back pain that was exacerbated by 
standing, bending, lifting, twisting, pulling, carrying, and 
moving from a sitting to standing position.  Range of motion 
of the lumbar spine measured 65 degrees of flexion, 25 
degrees of extension, 25 degrees of left lateral flexion, and 
25 degrees of right lateral flexion, with no measurements 
documented for left or right rotation.

During his February 2008 VA spine examination, the veteran 
complained of low back pain and stiffness.  The examiner 
noted no history of flare-ups as well as no spasm, atrophy, 
guarding, pain with motion, tenderness, or weakness of the 
thoracic sacrospinalis.  Lumbar flattening was noted.  Range 
of motion of the lumbar spine measured 90 degrees of flexion, 
30 degrees of extension, 30 degrees of left lateral flexion, 
30 degrees of right lateral flexion, 30 degrees of left 
rotation, and 24 degrees of right rotation.  Rounding the 
measurement for right rotation to 25 degrees (per Note (4) of 
38 C.F.R. § 4.71a, Diagnostic Code 5238 (2007), the veteran's 
combined range of motion of his thoracolumbar spine measured 
235 degrees.  For flexion and extension, the veteran 
experienced pain after repetitive use.

Taking all of this evidence into consideration, and noting 
that the veteran suffers from several of the symptoms as 
required by the 10 percent evaluation under the General 
Rating Formula for Diseases and Injuries of the Spine (namely 
localized tenderness as well as a combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees), the Board finds that the veteran's 
disability picture more nearly approximates the criteria for 
a higher 10 percent rating under Diagnostic Code 5238, but no 
more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5238 (2007).

The symptomatology to warrant an evaluation higher than 10 
percent under the General Rating Formula for Diseases and 
Injuries of the Spine is not shown in the veteran's case.  
See id.  With or without symptoms such as pain, stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, an evaluation in excess of 10 percent will 
apply if forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; or, 
if the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or, if muscle spasm or guarding 
is severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  See id.  As outlined above, the range of 
motion studies and other findings reported during the 
veteran's private medical treatment, and during his VA spine 
examinations in June 2004 and February 2008, do not support a 
higher evaluation under this criteria.

With regard to Note (1) of 38 C.F.R. § 4.71a, Diagnostic Code 
5238 (2007), the Board acknowledges that the veteran 
complained of tingling and a cold feeling in his right 
lateral leg and foot during his February 2004 private medical 
examination.  The veteran also reported an episode of right 
leg numbness during his June 2004 VA spine examination.  
However, neurological testing during his June 2004 VA spine 
examination revealed no abnormalities.  In addition, during 
his private August 2005 medical examination, the examiner 
noted no difficulties with his right lateral leg.  Based on 
this evidence, the Board finds that the veteran has no 
neurological abnormalities that should be rated separately 
under Note (1) of the rating criteria.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5238 (2007).

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45, and 4.59), in order to determine whether an 
increased evaluation may be warranted for the veteran's low 
back condition based on functional loss due to pain, 
weakness, and flare-ups.  As noted above, the June 2004 VA 
spine examination revealed that the veteran was limited 
secondary to pain in his back during flare-ups.  During his 
August 2005 private medical examination, the veteran reported 
that his low back pain was exacerbated by standing, bending, 
lifting, twisting, pulling, carrying, and moving from a 
sitting to standing position.  During his February 2008 VA 
spine examination, the veteran experienced pain after 
repetitive use during flexion and extension.  Therefore, the 
Board concludes that the clinical findings of record do 
reflect impairment that supports a compensable rating, and 
the 10 percent rating now assigned will adequately compensate 
the veteran for his low back condition.  See Deluca, supra.; 
see also 38 C.F.R. § 4.7 (2007).

Based upon these findings, and following a full review of the 
record, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's disability 
picture more nearly approximates an evaluation in excess of 
10 percent.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2005); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the veteran's low back condition presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
there is no evidence in the claims file of frequent periods 
of hospitalization or marked interference with employment due 
to the veteran's low back condition.  During his June 2004 VA 
spine examination, it was noted that veteran is employed as a 
clerk and that his back condition sometimes affects his 
output and slows him down.  However, a March 2004 private 
treatment record noted that the veteran "feels he will be 
able to avoid heavy lifting [at work] by working out front."  
In addition, during his February 2008 VA spine examination, 
it was noted that the veteran's low back condition has 
significant effects on his usual occupation as a grocery 
clerk in the form of problems with lifting and carrying, but 
it was also noted that the veteran works full-time and that 
he only missed two days of work in the past twelve months 
(due to bronchitis, not his low back condition).  As a 
result, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 10 percent at any time 
since the effective date of service connection for a low back 
condition on February 9, 2004.  See Fenderson, 12 Vet. App. 
at 125-26.  That is to say, the veteran's low back condition 
has been no more than 10 percent disabling since the 
effective date of his award, so his rating cannot be "staged" 
because this represents his greatest level of functional 
impairment attributable to this condition.

In summary, for the reasons and bases expressed above, the 
Board concludes that a 10 percent rating is warranted for a 
low back condition.  The benefit sought on appeal is granted 
to that extent.

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.

Specific rating criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000, and 4000 cycles per second (Hertz).  The rating 
schedule establishes 11 auditory acuity levels, designated 
from Level I for essentially normal hearing acuity through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the puretone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation for the ear having the poorer 
hearing acuity.  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  See 38 C.F.R. § 4.85 (2007).

Effective June 10, 1999, pertinent regulatory changes were 
made to 38 C.F.R. § 4.86, regarding cases of exceptional 
hearing loss.  The provisions of 38 C.F.R. § 4.86(a) now 
provide that, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) now provide that, when the 
puretone threshold is 30 decibels or less at 1000 hertz, and 
70 decibels or more at 2000 hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

Analysis

After a review of the medical evidence, the Board finds that 
the veteran's bilateral hearing loss does not warrant an 
initial evaluation in excess of 0 percent at any time since 
the effective date of service connection on February 9, 2004.  
The pertinent medical evidence of record consists of VA 
audiological examinations conducted in June 2004 and February 
2008.

At the veteran's June 2004 VA audiological examination, 
puretone threshold levels measured the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
30
30
40
LEFT
N/A
40
35
40
45

The report of the June 2004 VA examination shows that the 
veteran's manifested average puretone thresholds were 35 
decibels in the right ear and 40 decibels in the left ear, 
with speech discrimination of 88 percent in the right ear and 
80 percent in the left ear.  Reference to 38 C.F.R. § 4.85, 
Table VI, shows the veteran's hearing loss to be Level II 
impairment for the right ear and Level III impairment for the 
left ear.  Under 38 C.F.R. § 4.85, Table VII, this degree of 
bilateral hearing impairment is rated as 0 percent disabling.

These audiological findings of June 2004 show no exceptional 
patterns of hearing impairment in either ear; therefore, the 
current provisions of § 4.86(a) and (b) are not applicable to 
the June 2004 VA examination results.

At the veteran's February 2008 VA audiological examination, 
puretone threshold levels measured the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
35
30
45
LEFT
N/A
25
20
25
45

The report of the February 2008 VA examination shows that the 
veteran's manifested average puretone thresholds were 34 
decibels in the right ear and 29 decibels in the left ear, 
with speech discrimination of 94 percent in the right ear and 
86 percent in the left ear.  Reference to 38 C.F.R. § 4.85, 
Table VI, shows the veteran's hearing loss to be Level I 
impairment for the right ear and Level II impairment for the 
left ear.  Under 38 C.F.R. § 4.85, Table VII, this degree of 
bilateral hearing impairment is rated as 0 percent disabling.

These audiological findings of February 2008 show no 
exceptional patterns of hearing impairment in either ear; 
therefore, the current provisions of § 4.86(a) and (b) are 
not applicable to the February 2008 VA examination results.

Because the law provides specific requirements in terms of 
puretone threshold averages and speech discrimination test 
results for each percentage rating, the assignment of a 
disability rating higher than 0 percent, utilizing the 
provisions of 38 C.F.R. § 4.7, is not appropriate at any time 
since the effective date of service connection on February 9, 
2004.  The veteran's June 2004 and February 2008 VA test 
results clearly fall within the parameters for a 0 percent 
rating, but no more.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.85, Tables VI, VII, Diagnostic Code 6100 
(2007).

The Board recognizes the veteran's apparent dissatisfaction 
with the disability rating assigned.  However, pursuant to 
the dictates of 38 C.F.R. § 4.85 and Lendenmann, in 
determining the above rating, the Board has engaged in, as it 
must, a "mechanical," objective application of the numerical 
data generated from the veteran's audiological examinations.  
See Lendenmann, 3 Vet. App. at 349.  In this regard, the 
Board exercises no discretion, and simply must apply the test 
score numbers to the relevant Tables.  See 38 C.F.R. § 
4.85(b)-(e); accord Lendenmann, supra, at 349.  As noted 
above, the Board lacks the authority to operate outside the 
bounds of applicable regulatory provisions, including the 
guidelines for the assignment of disability ratings set forth 
in 38 C.F.R. § 4.85.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.101(a).

While the Board empathizes with the veteran's impairment, and 
does not dispute the fact that he has a bilateral hearing 
disability, the Board must conclude, based on the results of 
mandatory auditory tests and the mechanical application of 
relevant regulations by which the Board is bound, that the 
level of his disability does not rise to a compensable rating 
at any time since the effective date of service connection on 
February 9, 2004.  See 38 C.F.R. § 4.85(b)-(e); see also 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.101(a).

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2005); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the veteran's bilateral hearing loss presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
there is no evidence in the claims file of frequent periods 
of hospitalization or marked interference with employment due 
to the veteran's bilateral hearing disability.  As a result, 
the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for a compensable evaluation at any time since the 
effective date of service connection for bilateral hearing 
loss on February 9, 2004.  See Fenderson, 12 Vet. App. at 
125-26.  That is to say, the veteran's disability has been no 
more than 0 percent disabling since the effective date of his 
award, so his rating cannot be "staged" because this 
represents his greatest level of functional impairment 
attributable to this condition.

In summary, for the reasons and bases expressed above, the 
Board concludes that a compensable disability rating for 
bilateral hearing loss is not warranted at any time since the 
effective date of service connection on February 9, 2004.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The 
benefit sought on appeal is accordingly denied.







ORDER

An initial 10 percent disability rating for a low back 
condition is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.

Entitlement to an initial compensable disability rating for 
bilateral hearing loss is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


